Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2021

                                     No. 04-21-00373-CV

          IN THE INTEREST OF L.G.V., A.J.G.V. AND M.A.G.V., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02329
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER

         On September 3, 2021, appellant filed a notice of appeal stating her intent to appeal a
final decree of termination signed on July 21, 2021. The clerk’s record was filed on September 8,
2021. Although the clerk’s record contains the judge’s notes, the clerk’s record did not contain
an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes do not
constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
no final order has been entered in the underlying case, appellant is ORDERED to show cause in
writing no later than October 11, 2021 why this appeal should not be dismissed for lack of
jurisdiction.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court